ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                             Lewis v. Orr, 2013 IL App (1st) 130357




Appellate Court            F. JOYCE LEWIS, Plaintiff-Appellee, v. DAVID ORR, in His Official
Caption                    Capacity as Clerk of Cook County, Defendant-Appellants.



District & No.             First District, Second Division
                           Docket No. 1-13-0357


Filed                      March 29, 2013


Held                       A write-in candidate in an uncontested primary election is required to file
(Note: This syllabus       a declaration of candidacy with both the election official, the village clerk
constitutes no part of     in plaintiff’s case, and the election authority, the county clerk in
the opinion of the court   plaintiff’s case, before an election would have to be held, and since
but has been prepared      plaintiff only filed a declaration of her write-in candidacy with the village
by the Reporter of         clerk, the trial court’s grant of plaintiff’s petition for a writ of mandamus
Decisions for the          requiring defendant county clerk to hold an election was reversed.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 2013-COEL-000025;
Review                     the Hon. Robert Bertucci, Judge, presiding.



Judgment                   Reversed.
Counsel on                 Anish Parikh, of Parikh Law Group, LLC, of Chicago, for appellant.
Appeal
                           Anita M. Alvarez, State’s Attorney, of Chicago (Patrick T. Driscoll, Kent
                           Ray, Marie D. Spicuzza, and Julia C. Dimoff, Assistant State’s Attorneys,
                           of counsel), for appellee.


Panel                      JUSTICE CONNORS delivered the judgment of the court, with opinion.
                           Justices Quinn and Simon concurred in the judgment and opinion.



                                              OPINION

¶1          The question in this case of first impression is whether a write-in candidate for an
        uncontested primary election must file a declaration of candidacy with both the election
        official and the election authority, or whether it is sufficient to file a declaration with only
        the election official. The circuit court decided that it was the latter and granted plaintiff F.
        Joyce Lewis’ petition for a writ of mandamus. Defendant David Orr filed an expedited
        appeal and, in a brief order issued on February 25, 2013, we reversed the judgment of the
        circuit court. We now issue our opinion.
¶2          The Village of Broadview (the Village) planned to hold an election for the office of
        village president. When the deadline for candidates to declare themselves arrived, however,
        only a single candidate had filed nominating papers to be the Democratic Party’s nominee
        for the position. This made the Democratic nomination uncontested. Candidates could still,
        however, declare themselves as write-in candidates, provided that they fulfilled certain
        conditions.
¶3          Plaintiff decided to declare herself as a write-in candidate for the Democratic Party’s
        nomination for village president, and she filed her “Declaration of Intent to Be a Write-In
        Candidate” with the clerk of the Village of Broadview on December 20, 2012. According to
        her petition, plaintiff also spoke to someone from defendant’s office around December 24,
        2012. This employee informed plaintiff that they were aware of plaintiff’s declaration and
        stated that a primary election would have to be held. On December 27, 2012, the Village’s
        clerk sent defendant’s office a copy of the certificate of ballot for a planned February 26,
        2013 primary election. The certificate listed plaintiff’s name as a candidate in the primary
        election.
¶4          But plaintiff heard nothing more about the primary election and noticed that the Village
        had not issued any information about the location of polling places for the primary. In mid
        January 2013, plaintiff learned from the election director in defendant’s office that, based on
        defendant’s understanding of the relevant law, no primary election needed to be held because
        plaintiff had not filed a notarized declaration of intent with defendant’s office.
¶5          Attempts to resolve the situation failed, and plaintiff filed a petition for a writ of

                                                  -2-
     mandamus that would order defendant to hold a primary election. After full briefing and an
     expedited hearing, the circuit court agreed with plaintiff and ordered defendant to hold a
     primary election for the office of village president on February 26, 2013. Defendant filed an
     expedited appeal and, after full briefing, we reversed the trial court’s judgment on February
     25, 2013.
¶6       There are only two key facts in this case, both of which the parties agree about: plaintiff
     properly filed a declaration of intent to be a write-in candidate with the Village, but she did
     not file a notarized declaration of intent with defendant’s office. The central question is
     whether that is sufficient to require defendant to hold a primary election. This question
     appears to be one of first impression and resolving it requires interpreting several provisions
     of the Election Code (10 ILCS act 5 (West 2010)). Statutory interpretation is an issue of law
     that we consider de novo. See MD Electrical Contractors, Inc. v. Abrams, 228 Ill. 2d 281,
     286 (2008).
              “The process of statutory interpretation is firmly established. The goal is to ascertain
         and give effect to the intent of the legislature. The simplest and surest means of
         effectuating this goal is to read the statutory language itself and give the words their plain
         and ordinary meaning. [Citation.] However, it is not sufficient to read a portion of the
         statute in isolation. We must, instead, read the statute in its entirety, keeping in mind the
         subject it addresses and the legislature’s apparent objective in enacting it. [Citation.]
         Where the language of the statute is clear and unambiguous, we must apply it as written,
         without resort to other tools of statutory construction. [Citation.] Generally, the language
         of a statute is considered ambiguous when it is capable of being understood by
         reasonably well-informed persons in two or more different senses.” Id. at 287-88.
     The key provisions at issue are section 7-5 (10 ILCS 5/7-5 (West 2010)) and section 17-16.1
     (10 ILCS 5/17-16.1 (West 2010)).
¶7       Section 7-5 governs when primary elections must be held. Under section 7-5(b), no
     primary election for a political party’s nominee is required if the nomination is uncontested.
     A primary is required, however, if a write-in candidate enters the election. Section 7-5(d)
     addresses this situation:
         “[W]henever a person who has not timely filed valid nomination papers and who intends
         to become a write-in candidate for a political party’s nomination for any office for which
         the nomination is uncontested files a written statement or notice of that intent with the
         State Board of Elections or the local election official with whom nomination papers for
         such office are filed, a primary ballot shall be prepared and a primary shall be held for
         that office.” 10 ILCS 5/7-5(d) (West 2010).
     Section 1-3(10) of the Election Code defines a “local election official” as, among other
     things “the clerk or secretary of a unit of local government,” and the parties agree that in this
     case the relevant local election official is the village clerk. 10 ILCS 5/1-3(10 (West 2010).
     The statutes are in no way ambiguous, so under a plain reading of section 7-5(d), a primary
     election for the office of village president must be held if a write-in candidate files the proper
     paperwork with the village clerk. The parties agree that plaintiff did so.
¶8       If section 7-5 were the only pertinent section of the Election Code, then that would be the

                                                -3-
       end of the analysis. But it is not, and as we noted above we cannot construe only a portion
       of the Election Code in isolation. Defendant also points us to section 17-16.1, which deals
       with counting votes for write-in candidates: “Write-in votes shall be counted only for persons
       who have filed notarized declarations of intent to be write-in candidates with the proper
       election authority or authorities not later than 61 days prior to the election.” (Emphasis
       added.) 10 ILCS 5/17-16.1 (West 2010). See also 10 ILCS 5/7-59(b) (West 2010) (identical
       provision for primary elections). Section 1-3(8) defines “election authority” as “a county
       clerk or a Board of Election Commissioners,” and the parties agree that in this context the
       relevant election authority is defendant. 10 ILCS 5/1-3(8) (West 2010). This section is
       unambiguous: in order for a write-in vote to be counted, a write-in candidate for the office
       of village president must file a notarized declaration of intent with defendant. But the parties
       agree that plaintiff failed to file one. Although the Village furnished defendant with a copy
       of the paperwork that plaintiff filed with the village clerk, that is insufficient under section
       17-16.1 because the plain language of the statute requires her to file a notarized declaration
       with defendant.
¶9         So we are confronted with an odd situation: based on the facts of this case, a primary
       election must be held because plaintiff satisfied the requirements of section 7-5(d), but any
       votes cast for her cannot be counted because she failed to satisfy the requirements of section
       17-16.1. Any primary election that is held will therefore be, quite simply, a waste of time and
       resources because no matter how many votes might be cast for plaintiff, none of them would
       count. That is an absurd result, and the rules of statutory construction prohibit us from
       reading the Election Code in a way that would produce “absurd, inconvenient, or unjust
       results.” Khan v. Deutsche Bank AG, 2012 IL 112219, ¶ 78. Forcing defendant and the
       Village to commit to the time and expense of holding a primary election that will decide
       nothing is the height of absurdity, so we cannot read the Election Code to require it. Instead,
       construing sections 7-5(d) and 17-16.1 together, we must conclude that a primary need only
       be held when a write-in candidate files the proper paperwork with both the relevant election
       authority and election official.
¶ 10       Based on this understanding of the law, plaintiff is not entitled to mandamus relief.
       “Mandamus is an extraordinary remedy used to compel a public official to perform a purely
       ministerial duty where no exercise of discretion is involved. [Citation.] This court will award
       mandamus only when the petitioner establishes a clear right to the relief requested, a clear
       duty of the public official to act, and clear authority in the public official to comply.”
       (Internal quotation marks omitted.) People ex rel. Glasgow v. Kinney, 2012 IL 113197, ¶ 7.
       In this case, plaintiff cannot establish that defendant has a clear duty to hold an election
       because, under our reading of the Election Code, he is only required to hold a primary when
       a write-in candidate files the appropriate paperwork with both the election authority and
       election official. Because plaintiff only filed her nominating papers with the village clerk,
       she has not complied with the statute and defendant is therefore not required to hold a
       primary. Mandamus relief is thus inappropriate and the circuit court erred by granting
       plaintiff’s petition.
¶ 11       Plaintiff makes one additional argument, stating that mandamus was appropriate because
       sections 17-16.1 and 7-59(b) (10 ILCS 5/17-16.1, 7-59(b) (West 2010)) contain a “safe

                                                 -4-
       harbor” provisions that grants a write-in candidate additional time to file nominating papers
       with the election authority if an objection had been filed against the nomination, which
       plaintiff claims happened in this case. We cannot, however, find any basis for this assertion
       in the record and plaintiff fails to provide a citation to the record regarding an objection to
       her candidacy. We accordingly consider this issue to be forfeit. See Ill. S. Ct. R. 341(h)(7)
       (eff. July 1, 2008).

¶ 12      Reversed.




                                                 -5-